            1    GIBSON DUNN & CRUTCHER LLP
                 ETHAN D. DETTMER, SBN 196046
            2     edettmer@gibsondunn.com
                 ABIGAIL A. BARRERA, SBN 301746
            3     abarrera@gibsondunn.com
                 ASHLEY J. HODGE, SBN 287653
            4     ahodge@gibsondunn.com
                 ANTHONY D. BEDEL, SBN 324065
            5     tbedel@gibsondunn.com
                 555 Mission Street, Suite 3000
            6    San Francisco, CA 94105
                 Telephone: 415.393.8200
            7    Facsimile: 415.393.8306
            8    GIBSON, DUNN & CRUTCHER LLP
                 ALEXANDER H. SOUTHWELL (pro hac vice)
            9      asouthwell@gibsondunn.com
                 200 Park Avenue, 48th Floor
          10     New York, NY 10166
                 Telephone: 212.351.4000
          11     Facsimile: 212.351.4035
          12     Attorneys for Defendant PLAID INC.
          13                                  UNITED STATES DISTRICT COURT

          14                               NORTHERN DISTRICT OF CALIFORNIA

          15                                          OAKLAND DIVISION

          16     JAMES COTTLE, et al.,                        CASE NO. 4:20-cv-03056-DMR
          17                         Plaintiff,
                                                              DEFENDANT PLAID INC.’S RESPONSE IN
          18           v.                                     SUPPORT OF CURTIS PLAINTIFFS’
                                                              ADMINISTRATIVE MOTION TO
          19     PLAID INC.,                                  CONSIDER WHETHER CASES SHOULD
                                                              BE RELATED
          20                         Defendant.
                                                              Hon. Donna M. Ryu
          21

          22
                                                              Action Filed:       May 4, 2020
          23
                                                              Trial Date:         None Set
          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                 DEFENDANT PLAID INC.’S RESPONSE IN SUPPORT OF CURTIS PLAINTIFFS’ ADMINISTRATIVE MOTION
                       TO CONSIDER WHETHER CASES SHOULD BE RELATED - CASE NO. 4:20-CV-03056-DMR
            1           On July 8, 2020, Plaintiffs Rachel Curtis, Alexa Grossman, Mallory Grossman, Steven
            2    Hannigan, Alexis Mullen, Jordan Sacks, and Nicholas Yeomelakis (the “Curtis Plaintiffs”) filed an
            3    Administrative Motion to Consider Whether Cases Should be Related, arguing that the above-
            4    captioned case is related to Curtis v. Plaid Inc., No. 4:20-cv-04344-DMR (N.D. Cal.). See Dkt. No.
            5    42.
            6           Plaid Inc. supports the Curtis Plaintiffs’ Administrative Motion because both actions “concern
            7    substantially the same [alleged] parties, property, transaction or event.” Civ. L.R. 3-12(a)(1), (2).
            8    The actions involve the same defendant, Plaid Inc., and the same plaintiffs since the putative
            9    nationwide class is identical. Moreover, the two actions involve similar legal theories, and the Curtis
          10     action includes a subset of the causes of action alleged in Cottle. Further, both complaints allege
          11     similar facts relating to Plaid’s supposed violations of federal privacy laws.
          12            Thus, given the similarity of the alleged parties, underlying factual allegations, and legal
          13     theories, relating these two actions will promote efficiency and prevent inconsistent results. Indeed,
          14     relation would mitigate the “unduly burdensome duplication of labor and expense” that Plaid Inc.
          15     would be required to expend in the event it had to litigate these matters separately. Civ. L.R. 3-
          16     12(a)(2).
          17

          18     Dated: July 8, 2020                           Respectfully submitted,
          19                                                   GIBSON, DUNN & CRUTCHER LLP
          20

          21                                                   By: /s/ Ethan Dettmer
                                                                     Ethan D. Dettmer (SBN 196046)
          22                                                         555 Mission Street, Suite 3000
          23                                                         San Francisco, CA 94105-0921
                                                                     Telephone: 415.393.8200
          24                                                         Fax: 415.393.8306

          25
                                                               Attorneys for Defendant Plaid Inc.
          26

          27

          28

Gibson, Dunn &                                                      1
Crutcher LLP
                  DEFENDANT PLAID INC.’S RESPONSE IN SUPPORT OF CURTIS PLAINTIFFS’ ADMINISTRATIVE MOTION
                        TO CONSIDER WHETHER CASES SHOULD BE RELATED - CASE NO. 4:20-CV-03056-DMR
